Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules that prohibit inmates from possessing weapons and *945altered items after a search of his cell uncovered two sharpened broom sticks. The detailed misbehavior report, together with the testimony of the correction officers who conducted the search and petitioner’s admission that the broom sticks were his, provided substantial evidence of petitioner’s guilt (see, Matter of Mitchell v Coombe, 238 AD2d 648). We note that it was for the Hearing Officer to assess petitioner’s claim that he had not altered the broom sticks (see, Matter of Dong Chong v Goord, 240 AD2d 834). Furthermore, we find no error in the Hearing Officer’s denial of petitioner’s request for various witnesses, inasmuch as the record supports the Hearing Officer’s conclusion that the witnesses either had no personal knowledge of the incident or their testimony was irrelevant or redundant (see, Matter of Purdy v Senkowski, 242 AD2d 804). Petitioner’s remaining contentions, including his claims of retaliation and Hearing Officer bias, have been reviewed and found to be without merit.
Mikoll, J. P., Crew III, White, Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.